 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC18-0119RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   RYAN LANH YANN,                        )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   CONAGRA BRANDS, INC.,                  )
                                            )
15                    Garnishee.            )
     _______________________________________)
16
17          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18   Garnishment” for property in which the defendant/judgment debtor, Ryan Lanh Yann, has a
19   substantial nonexempt interest and which is in the possession, custody, or control of the
20   garnishee, Conagra Brands, Inc. The Court having reviewed the record in this matter, hereby
21   ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and
22   the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on
23   December 7, 2018. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the
24   defendant/judgment debtor and the garnishee with a copy of the writ and accompanying
25   instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 11th day of December, 2018.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
